NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

VICTOR J. TATE,
Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3066

Petition for review of the Merit Systems Protection
Board in case n0. DA0752110123-I~1.

ON MOTION

O R D E R
The United States Posta1 Service moves for a 3l-day
extension of time, until July 2, 2012, to file its response
brief.
Upon consideration thereof,

IT ls ORDERED THAT:

The motion is gi'anted.

TATE V. USPS 2

FoR THE CoURT

 0 8  /s/ Jan Horbaly
Date Jan Horbaly
Clerk

cc: Victor J. Tate
Delisa M. Sanchez, Esq.

321

t Fl o
U.S. COUHT Oll'=E\PPEALS FOB
THE FEDERM. CIRCUIT

JUN U 8 2012
JAN HURBAL¥
CLERK